Title: Abigail Adams to Mary Smith Cranch, 4 November 1799
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my dear sister
					[4 November 1799]
				
				Tomorow morning I expect to leave this place, and proceed on my way to Philadelphia—where I hope soon to hear from you. Frank and family had arrived before Brisler. they had only ten days passage.
				our Envoys I presume are ready to sail. the P   writes me, that he hopes they are gone that there may no longer be room for impertinent paragraphs fabricated by busy bodies who are forever meddling with things they understand not. I inclose You a Letter from William to me. be cautious however in your communications as the source will be traced. I request mr Cranch to have the inclosed communication publishd, taken from the N york commercial advertizer of Nov’br 2d in the centinal, or J Russels paper— I also inclose a paper which contains an answer to coopers address if it has not been republishd in our papers, it ought to be. if you could send it to mr Gardner Milton he will see that it is done. the Writer is T B A—as I have good reason to believe—
				Mrs smith goes on with me. my Love and regards to all Friends— Mrs Adams and children went to N York to day. she had been in part of the last week. she returnd last Evening, and went again this morning
				I read in the Centinal the death of Lilly Field. what was her sickness the quitting of mrs Foster was the ruin of that poor girl
				adieu your ever / affectionate Sister
				
					A Adams—
				
			